Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 03/12/2019 is in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Specification
The title of the invention is not descriptive.  Title just mentions information processing apparatus, method and computer readable medium thereof. Therefore, examiner suggests that title maybe changed to provide more description regarding the instant invention. Therefore, a new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing section”, “first acquisition section”, “second acquisition section” and “countermeasure control section” in claim 1; “processing section”, and “countermeasure control section” in claim 2; “processing section”, and “countermeasure control section” in claim 3; “countermeasure control section” in claim 4; “countermeasure control section” in claim 5; “user interface section” and “countermeasure control section” in claim 6; “user interface section” and “countermeasure control section” “countermeasure control section” in claim 8; “countermeasure control section” in claim 9; “countermeasure control section” in claim 10; “countermeasure control section” in claim 11; “first acquisition section” in claim 12; “first acquisition section” in claim 13; “first acquisition section” in claim 14; “first acquisition section” in claim 15; “first acquisition section” in claim 16; “second acquisition section” in claim 17; “storage section” and “countermeasure control section” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification, according to PG-Pub, shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:\
Processing section – There is a read processing component 41, an image processing component 42, an accumulation processing component 43, a communication processing component 44, paragraph 33 and furthermore processor 32 generally controls these respective units, paragraph 28. Thus, sufficient structure exactly pointing to what is considered as processing section should be recited for performing the claimed function.
First acquisition section - The security component 45 is configured to include a first information acquisition unit 52 (first acquisition section), paragraph 60. Thus, sufficient structure exactly pointing to what is considered as first acquisition section should be recited for performing the claimed function.
Second acquisition section - The security component 45 is configured to include a second information acquisition unit 54 (second acquisition section), paragraph 60. Thus, sufficient structure exactly pointing to what is considered as second acquisition section should be recited for performing the claimed function.
Countermeasure control section - The security component 45 is configured to include a countermeasure control unit 56 (countermeasure control section), paragraph 60. Thus, sufficient structure exactly pointing to what is considered as countermeasure control section should be recited for performing the claimed function.
User interface section - The image forming apparatus 12 is configured to include a UI unit 26 (user interface section), and a control unit 30 with processor 32 generally controls respective units, paragraph 28. Thus, sufficient structure exactly pointing to what is considered as user interface section should be recited for performing the claimed function.
Storage section - The security component 45 is configured to include a storage unit 58 (storage section), paragraph 60. Thus, sufficient structure exactly pointing to what is considered as storage section should be recited for performing the claimed function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al., US 2015/0116752.
Regarding claim 1, Suzuki discloses an information processing apparatus (image forming device 20, fig. 1, and paragraph 26) comprising: 
controller 21 with image forming unit 25 and image reading unit 26, paragraph 28) that processes content according to a variably set security state (paragraph 29, admin of device 20 can change security print setting information 271 (whether authentication state is required or not at the image forming device) and performs output processing (scanning, printing) accordingly, paragraphs 38, 43); 
a first acquisition section (controller 21 with communication unit 22, fig. 3) that acquires first security information indicative of a security level of the content to be processed by the processing section (data processing device 10 acquires security level information from image forming device 20 related to data (paragraphs 29-31) and based on determination and analysis, transmits the document data and the output instruction back to the image forming device 20, wherein the controller 21 of the image forming device 20 further acquires security print setting information of "security print" stored in the memory 27 of the image forming device 20, paragraphs 36-37); 
a second acquisition section (controller 21, fig. 3)  that acquires second security information indicative of a security state of the processing section (information regarding authentication state at the image forming device 20 is acquired and analyzed, paragraphs 29, 38, 43);
 and a countermeasure control section (controller 21, fig. 3) that executes dynamic selection from a plurality of predetermined countermeasures which include at least execution of a processing using the acquired first security information and second security information, and executes countermeasure control on the content (the administrator of the image forming device 20 may opt to select to change the security print setting information 271 to either “print setting ON” or “print setting OFF” (i.e. plurality of predetermined countermeasures) to basically have the authentication as being required or not for successfully processing, executing (scan, print) the data and to satisfy a predetermined condition by prompting the user/admin to change the level of security related to data processing in the image forming device 20, paragraphs 29, 31, 41-43).
Regarding claim 2, Suzuki further discloses wherein, in a case where the security state of the processing section does not satisfy a security condition which approves the processing of the content, the countermeasure control section executes the countermeasure control in order to change a currently set security state to a security state which satisfies the security condition (the administrator of the image forming device 20 may opt to select to change the security print setting information 271 to either “print setting ON” or “print setting OFF” and to satisfy a predetermined condition by prompting the user/admin to change the level of security related to data processing in the image forming device 20, paragraphs 29, 31, 41-43).
Regarding claim 3, Suzuki further discloses wherein, in a case where the security state of the processing section is changed, the countermeasure control section limits an upper limit lifting width of the security level which approves the processing of the content (when administrator of the image forming device 20 opts to change the security print setting information 271 to either “ON” or “OFF”, basically to satisfy a predetermined condition by approving this change with respect to the level of security level required related to data which needs to be processed by the image forming device 20, paragraphs 29, 31, 41-43).
Regarding claim 4, Suzuki further discloses wherein the countermeasure control section executes the countermeasure control by selecting any of a notification of an automatic change of the security state or a notification that urges a manual change of the security state (notification sheet is outputted at image forming device for manually changing of the security state authentication requirement, paragraphs 31, 43).
Regarding claim 5, it essentially recites similar features as claim 4 and thus is rejected on the same rationale as presented for claim 4 above.
Regarding claim 6, Suzuki further discloses a user interface section (UI unit 23, fig. 3) that is configured to be able to input and output setting information (paragraph 28, UI unit 23 includes operators such as various buttons and a touch sensor. The UI unit 23 supplies an operation signal corresponding to a user's operation to the controller 21. The controller 21 executes processing according to this operation signal. In addition, the UI unit 23 includes a liquid crystal panel and a liquid crystal drive circuit, and displays images under control by the controller 21) indicative of the security state of the processing section (paragraphs 29, 37-38, authentication print security setting is OFF or ON), wherein the countermeasure control section (controller 21, fig. 3) executes the countermeasure control to cause the user interface section to output an item or content of the setting information to be changed by a user (paragraphs 29, 37-38, 43, print security setting can be changed by user/admin).
Regarding claim 7, it essentially recites similar features as claim 6 and thus is rejected on the same rationale as presented for claim 6 above.
notification sheet is outputted at image forming device for manually changing of the security state authentication requirement, paragraphs 31, 43).
Regarding claim 9, it essentially recites similar features as claim 8 and thus is rejected on the same rationale as presented for claim 8 above.
Regarding claim 10, it essentially recites similar features as claim 8 and thus is rejected on the same rationale as presented for claim 8 above.
Regarding claim 11, it essentially recites similar features as claim 8 and thus is rejected on the same rationale as presented for claim 8 above.
Regarding claim 12, Suzuki further discloses wherein the first acquisition section acquires the first security information which includes at least one of information included in the content, or information indicative of a transmission destination of the content, or information indicative of a decoding degree of the content, or information indicative of hours of use of a user, or information indicative of an affiliation of the user (first security information includes print setting information 271 and 272 which basically indicates whether or not user authentication is required when outputting document data and further which can be changed, moreover, in a case where the security print setting is "ON", the document data to be accumulated is given a user identifier (user ID) for identifying a user. In this case, when a user outputs document data, user identification is performed on the basis of the user ID, and a user who has successfully authenticated himself/herself is allowed to output the document data, paragraph 29).
Regarding claim 13, it essentially recites similar features as claim 12 and thus is rejected on the same rationale as presented for claim 12 above.
Regarding claim 14, it essentially recites similar features as claim 12 and thus is rejected on the same rationale as presented for claim 12 above.
Regarding claim 15, it essentially recites similar features as claim 12 and thus is rejected on the same rationale as presented for claim 12 above.
Regarding claim 16, it essentially recites similar features as claim 12 and thus is rejected on the same rationale as presented for claim 12 above.
Regarding claim 17, Suzuki further discloses wherein the second acquisition section acquires the second security information which includes at least one of setting information indicative of the security state of the processing section or information indicative of a history of communication with a transmission source of the content (information regarding authentication state at the image forming device 20 is acquired and analyzed, paragraphs 29, 38, 43).
Regarding claim 18, Suzuki further discloses a storage section (memory 27, fig. 3) that stores a data file which includes a selection guideline to be used to select the countermeasure, wherein the countermeasure control section reads the stored data file, and executes the countermeasure control according to the acquired selection guideline (paragraphs 29, 36-37 based on information stored in memory 27, user can decide to change the print security setting to ON or OFF).


Regarding claim 20, which recites a non-transitory computer readable medium version of claim 1, see rationale as applied above. Note that non-transitory computer readable medium is taught by Suzuki in paragraph 89 and claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asahara, US 2015/0249766 – teaches security rules and checking and analyzing them and taking steps accordingly, see steps of fig. 9. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672